DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The abstract of the disclosure is objected because it includes more than 150 words.   Correction is required.  See MPEP § 608.01(b).
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.

See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference number, not mentioned in the description: 11-13 and 21-23.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference numbers in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 1 is objected to because of the following informalities.  Appropriate correction is required.
Regarding Claim 1, the claim does not provide proper indentation for various elements recited in the claim. Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation. See MPEP § 608.01(m). 
Regarding Claim 1, the claim is also objected to because acronyms (e.g. 3D) should be defined at their first occurrence.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
	Claim 1 is being interpreted under 35 U.S.C. 112(f), because the claim uses the word “means,” that is modified by functional language where the claim recites “for obtaining the positioning … .”  Furthermore, the term “means” is not modified by sufficient structure, material, or acts for performing the claimed function. Thus, the claim limitation meets all the requirements of the three-prong test as stated above.
	According to the specification of the present application, and in light of the 35 USC § 112 rejections provided in the next section, the corresponding structure for performing the positioning function can be an ultrasound machine with 3D technology (see Page 9 of the Specification), and a probe or optical fiber used for thermography (see Specification, Pages 10-11). 

	
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was 
Regarding Claim 1, Lines 14-15, the original Specification is silent as to how the claimed “bidirectional emission and reception by rebound effect, of pulsed laser for the practice of thermography” is determined or performed.  The Specification discloses “an enveloping upper layer through which the bidirectional emission and reception, due to the rebound effect, of the pulsed laser from the source for the thermography calculation,” (see Page 7 of the Specification), and further discloses “the outer layer of shorter length and with a variable angle of attack, acts as a means of transferring the laser emission linked to the thermographic measurement of the external walls of the tumor (see Page 10 of the Specification). However, the Specification is silent as to how “bidirectional emission and reception by rebound effect, of pulsed laser for the practice of thermography” is determined and how one of ordinary skill in the art may utilize the limitation for the practice of thermography. Accordingly, it is herein asserted that the Specification does not describe the invention in such a way as to reasonably convey to one skilled in the relevant art that the inventor, at the time the application was filed, had possession of the claimed invention and therefore fails the written description requirement.
For the purpose of the examination, the Examiner will assume that “bidirectional emission and reception by rebound effect, of pulsed laser for the practice of thermography” refers to all types of thermography by using optical beams such as the laser light.

Regarding Claim 1, Lines 16-19, the original Specification is silent as to how the positional information of the optical fiber is determined “based on the joint signals of the ultrasound machine (6), the internal probe (11) and the thermography system associated with the second beam (10) of the 
For the purpose of the examination, the Examiner will assume that any type of information including the thermal information may be considered as a part of the positional information.

Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1,  there is insufficient antecedent basis for the following limitations in the claim:
“The corresponding hysteroscope” in line 5;  
 “The location status” in Line 8;
“The optical fiber” in Line 8;
“The laser emission” in Line 8;
“The angle of incidence” in Lines 8-9;
“The degree of temperature” in Line 9; 
“The myometrial wall” in Line 9;
“The dermal layer” in Line 11;
“the transmission” in line 12;
“The evaporation laser beam” in Lines 12-13;
“The software” in Line 16;
“the positioning” in Lines 16-17;
“The joint signals” in Line 17;
“The internal probe” in Line 18; and
“The thermography system” in Line 18.
Regarding Claim 1, Line 3, it is unclear whether “the corresponding hysteroscope” is part of the claimed system or not. The claim recites that the invention comprises “a laser probe or optical fiber (4), associated with the corresponding hysteroscope. It remains unclear, however, whether the hysteroscope is part of the claim. For the purpose of advancing the prosecution, the Examiner will assume that the hysteroscope is not a part of the claimed invention, and a laser probe or optical fiber just needs to be capable of being associated (e.g. working with or coupled to) a hysteroscope.
Regarding Claim 1, Line 8, it is unclear whether the term “both,” in Line 8, refers to “a laser probe and optical fiber” and “an ultrasound machine,” as recited in Lines 2-4, or refers to two of the intended results of monitoring the status of the optical fiber including monitoring “the laser emission” as recited in Line 8 and monitoring “the angle of incidence” as recited in Lines 8-9. For the purpose of the examination, the examiner will assume that the term “both” in Line 8 refers to the intended results of monitoring the status of the optical fiber including monitoring “the laser emission” as recited in Line 8 and monitoring “the angle of incidence” as recited in Lines 8-9.
Regarding Claim 1, “a main fiber beam” in Line 12 and “a second beam” in Line 14 are both associated with reference number (10). It is unclear whether “a main fiber beam” and “a second beam” refer to the same beam or different beams. For the purpose of advancing the prosecution, the Examiner or different beams.
Regarding Claim 1, Line 18, it is unclear if the internal probe is the fiber or laser probe previously set forth. For the purpose of advancing prosecution, given the depiction in Fig. 1 of the Drawings, the Examiner will assume “the internal probe” can be a laser probe, a fiber, or any other probes that can be inserted into the body. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as obvious over Razzaque (US 2014/0142426 A1) in view of Chen (US 2017/0014186 A1).
Regarding Claim 1, Razzaque discloses a Real-time localization system ([0007] “real-time pose information”) for minimal light surgery, probe or fiber laser for internal surgery ([0007] “in image-guided medical procedures”; [0056] “during surgery”), characterized in that it involves 
a laser probe or optical fiber ([0238] “an image guidance system, such as the system 300 of FIGS. 3A and 3B may include an … an ablator 345, such as an ablation needle 345. … the ablator uses laser light … .”), … hysteroscope ([0239]-[0241] wherein “Some physicians remove fibroids using a hysteroscope,” … “a hysteroscope is tracked and imaged by an image guidance system, such as system 300 of FIGS. 3A and 3B.”), as well such as 
3D visualizable medical data may be shown … . will allow an operator to intuitively ‘move through’ a 3D set of visualizable medical data. …, visualizable medical data 2462 may be the output of an ultrasound transducer”), 
both associated with a control unit (Fig. 3A, an image guidance unit 330, an imaging unit 350, and surgical system, and other control units in combination, can be considered as a control unit for the guided surgery system) with a user interface and at least one screen (Fig. 3A, #320 display; [0052] wherein user interactions are discussed) for monitoring the location status ([0060] wherein the status of the medical device can be monitored) … to the myometrial wall ([0233] “the image guidance system may be used to remove fibroids, while leaving the uterine muscle wall strong enough to carry a fetus … may help the physician cut the muscle wall down the midline of the fibroid”; It is further notable that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex Parte Masham, 2 USPQ2d 1647 (1987). Here, the phrase “both for the laser emission and for the angle of incidence in the degree of temperature transfer to the myometrial wall” in Lines 8-9 refers to the manner in which a claimed apparatus for monitoring the location of the interventional instruments is intended to be employed and therefore does not add to the weight of the claim), 
with the particularity that the ultrasound machine has a guidance system and position monitoring of the same on the dermal layer of the patient ([0065] wherein “first and/or second position sensing units 310 and/or 340 may be magnetic trackers and magnetic may be coils coupled to surgical instruments … 355 [which can an ultrasound transducer].” Additionally, “first and/or second position sensing units 310 and/or 340 may be optical trackers and visually-detectable fiducials may be coupled to surgical instruments … 355 [that can be an ultrasonic transducer].; [0061] where the collected 
…, having provided that the software of the control unit include means for obtaining the positioning … based on the joint signals of the ultrasound machine ([0060] wherein “combined imaging data from the multiple imaging units 350 may be processed by image guidance unit”; [0061] where the collected information from various monitoring/imaging systems and devices are collected and processed by the image guidance system).
However, Razzaque is silent as to wherein a laser probe or optical fiber (4), associated with the corresponding hysteroscope.
While Razzaque discloses the optical fiber/laser probe coupled to a needle, Razzaque makes it clear that the system can be used with other non-needle devices such as a hysteroscope (see Razzaque, [0106] wherein “The system may also be used with non-needle devices such as scalpels, forceps, cutting loops on hysteroscopes, harmonic sheers, lasers (including CO.sub.2 lasers), etc.; see also ([0239]-[0240] “Some physicians remove fibroids using a hysteroscope, or other flexible endoscope that passes through the vagina and cervix and functions inside the uterus”). Razzaque further teaches “a laser probe or optical fiber” that can be used for the ablation of the targeted tissue ([0238] “the image guidance system may be used aid a physician in ablating the … cysts. … , the ablator uses laser light” that can be interpreted as a laser probe).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the imaging system including a hysteroscope, as taught by Razzaque, in order to provide an image-guided hysteroscopy system, equipped with a laser probe, for performing interventional medical procedures within the uterus for removing/ablating targeted tissues such as cysts or fibroids.
Razzaque is further silent as to … [monitoring the location status of the optical fiber] for the laser emission and for the angle of incidence in the degree of temperature transfer, … the probe or optical fiber has a main fiber beam for the transmission of the evaporation laser beam at a certain wavelength and at a certain power, modulated and controlled from the control unit, as well as a second beam  of bidirectional emission and reception by rebound effect, of pulsed laser for the practice of thermography, … [the positioning] of the optical fiber … [based on] the internal probe and the thermography system associated with the second beam of the optical fiber.
Chen, in a similar field of image-guided surgery, teaches … [monitoring the location status of the optical fiber] for the laser emission and for the angle of incidence in the degree of temperature transfer, … the probe or optical fiber has a main fiber beam for the transmission of the evaporation laser beam at a certain wavelength and at a certain power, modulated and controlled from the control unit ([0025] provides an image-guided “photothermal laser therapy for cancer treatment using a high-power laser beam for interstitial thermal effect … through a fiber coupler”; [0035] wherein an example of a laser control unit/system is provided for the control of the laser beam with a specific wavelength, energy, and frequency; Furthermore, as previously mentioned above, it is notable that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex Parte Masham, 2 USPQ2d 1647 (1987). Here, the phrase “both for the laser emission and for the angle of incidence in the degree of temperature transfer to the myometrial wall” in Lines 8-9 refers to the manner in which a claimed apparatus for monitoring the location of the interventional instruments is intended to be employed and therefore does not add to the weight of the claim), as well as a second beam  of bidirectional emission and reception by rebound effect, of pulsed laser for the practice of thermography, … [the positioning] of the optical fiber … [based on] the internal probe and the thermography system associated with the second beam of the optical fiber ([0025] provides an image-
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to equip the ultrasound image-guided hysteroscopy system, as taught by Razzaque, with an optical laser system for both the ablation and thermography of the targeted tissue, like taught by Chen, in order to provide an effective, minimally invasive, image-guided surgery system which is capable of determining the position of the laser probe, obtaining the thermal information regarding the laser emission, and performing light surgeries such as removal of fibroids from the uterus using controlled thermal ablation. Such modification merely involves combining prior art elements according to known techniques to yield predictable results (MPEP 2143).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. State (US 20190247130 A1) discloses methods and systems for image management in image-guided medical procedures that allows the physicians to use multiple devices. Popovic (US 20190290247 A1) discloses an image fusion workstation for an image-based fusion of an endoscopic/hysteroscopic image of an anatomical feature generated by an endoscope/hysteroscope and an ultrasound image of the anatomical feature generated by a laparoscopic ultrasound probe.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/M.P./Examiner, Art Unit 3793                                                                                                                                                                                                        
/CHRISTOPHER L COOK/Primary Examiner, Art Unit 3793